RESOLUCIÓN
Por error se omitió la redacción correcta y completa co-rrespondiente a las Reglas 13, 33 y 58 del Reglamento del Tribunal de Circuito de Apelaciones, 4 L.P.R.A. Ap. XXII-A, y a la Regla 39 del Reglamento del Tribunal Supremo, 4 L.P.R.A. Ap. XXII-A. A continuación transcribimos estas reglas y hemos subrayado la parte de éstas que contiene la redacción correcta. Tanto el Reglamento del Tribunal Supremo como el Reglamento del Tribunal de Circuito de Apelaciones deben ser corregidos para que reflejen esta redacción.
La Regla 13(B) del Reglamento del Tribunal de Circuito de Apelaciones, 4 L.P.R.A. Ap. XXII-A, dispondrá lo si-guiente:
(B) Notificación a las Partes.— La parte apelante notificará el escrito por correo certificado con acuse de recibo o mediante un servicio similar de entrega personal con acuse de recibo. La notificación a las partes se hará dentro del término jurisdiccio-nal para presentar el recurso, a partir del archivo en autos de la copia de la notificación de la sentencia. Cuando se efectúe por correo, se remitirá la notificación a los(as) abogado(as) de las partes o a las partes, cuando no estuvieren representadas por abogados(a), a la dirección postal que surja del último escrito que conste en el expediente del caso. Cuando del expediente no surja una dirección, de estar la parte representada por aboga-do(a), la notificación se hará a la dirección que de éste(a) surja del registro que a esos efectos lleve el(la) Secretario(a) del Tribunal Supremo. La fecha del depósito en el correo se considerará como la fecha de la notificación a las partes. La entrega personal deberá hacerse en la oficina de los(as) abogados(as) que representen a las partes y entregarse a éstos(as) o a cualquier persona a cargo de la oficina. De no estar la parte o las partes representadas por abogado(a) la entrega se hará en el domicilio o dirección de la parte o partes según ésta surja de los autos, a *947cualquier persona de edad responsable que se encuentre en la misma. En los casos de entrega personal, se certificará la forma y las circunstancias de tal diligenciamiento, lo que se hará den-tro de las próximas cuarenta y ocho (48) horas. El término aquí dispuesto será de cumplimiento estricto.
La Regla 33(B) del Reglamento del Tribunal de Circuito de Apelaciones, 4 L.RR.A. Ap. XXII-A, se modificará así:
(B) Notificación del recurso a las partes.— La parte peticio-naria notificará la solicitud de certiorari, debidamente sellada con la fecha y la hora de presentación, a los(as) abogados(as) de récord, o en su defecto, a las partes, así como al(a la) Procura-doría) General y al(a la) Fiscal de Distrito en los casos crimina-les, dentro del término jurisdiccional o de cumplimiento estricto establecido por ley, según fuere el caso, para presentar el recurso. Efectuará la notificación por correo certificado con acuse de recibo o mediante un servicio similar de entrega personal por compañía privada con acuse de recibo. Cuando se efectúe por correo, se remitirá la notificación a los(as) aboga-dos(as) de las partes o a las partes, cuando no estuvieren repre-sentadas por abogados(a), a la dirección postal que surja del último escrito que conste en el expediente del caso. Cuando del expediente no surja una dirección, de estar la parte represen-tada por abogado(a), la notificación se hará a la dirección que de éste(a) surja del registro que a esos efectos lleve el(la) Secre-taria) del Tribunal Supremo. La parte peticionaria certificará el hecho de la notificación en la propia solicitud de certiorari. La fecha del depósito en el correo se considerará como la fecha de la notificación a las partes. La notificación mediante entrega personal deberá hacerse en la oficina de los(as) abogados(as) que representen a las partes, entregándola a éstos(as) o a cual-quier persona a cargo de la oficina. De no estar la parte repre-sentada por abogado(a) se entregará en el domicilio o dirección de la parte o de las partes según ésta surja de los autos, a cualquier persona de edad responsable que se encuentre en la misma. En caso de entrega personal, se certificarán la forma y las circunstancias de tal diligenciamiento, lo que se hará dentro de las próximas cuarenta y ocho (48) horas. El término aquí dispuesto será de cumplimiento estricto.
El segundo párrafo de la Regla 58(B) del Reglamento del Tribunal de Circuito de Apelaciones, 4 L.P.R.A. Ap. XXII-A, dispondrá lo siguiente:
*948Efectuará la notificación por correo certificado con acuse de recibo o mediante un servicio de entrega personal por empresa privada con acuse de recibo. La parte peticionaria certificará el hecho de la notificación en el propio recurso de revisión. La notificación por correo certificado o mediante un servicio similar de entrega personal con acuse de recibo se considerará efec-tuada con la entrega al correo o a la empresa equivalente. Cuando se efectúe por correo, se remitirá la notificación a los(as) abogados(as) de las partes o a las partes, cuando no estuvieren representadas por abogado(a), a la dirección postal que surja del último escrito que conste en el expediente del caso. Cuando del expediente no surja una dirección, de estar la parte repre-sentada por abogado(a), la notificación se hará a la dirección que de éste(a) surja del registro que a esos efectos lleve el(la) Secretario(a) del Tribunal Supremo. La fecha del depósito en el correo se considerará como la fecha de la notificación a las partes.
El segundo párrafo de la Regla 39(a) del Reglamento del Tribunal Supremo, 4 L.RR.A. Ap. XXII-A, dispondrá:
La notificación se efectuará por correo certificado con acuse de recibo o mediante un servicio similar de entrega personal con acuse de recibo. La notificación a las partes se hará dentro del término jurisdiccional o de cumplimiento estricto, según fuere el caso, para presentar el recurso. Cuando se efectúe por correo, se remitirá la notificación a los(as) abogados(as) de las partes o a las partes, cuando no estuvieren representadas por abogado(a), a la dirección postal que surja del último escrito que conste en el expediente del caso. Cuando del expediente no surja una dirección, de estar la parte-representada por aboga-do(a), la notificación se hará a la dirección que de éste(a) surja del registro que a esos efectos lleve el(la) Secretario(a) del Tribunal Supremo. La fecha del depósito en el correo se considerará como la fecha de la notificación a las partes. La entrega personal deberá hacerse en la oficina de los(as) abogado(as) que re-presenten a las partes y las notificaciones deberán entregarse a éstos(as) o a cualquier persona a cargo de la oficina. De no estar la parte representada por abogado se entregará en el domicilio o dirección de la parte o las partes según ésta surja de los autos, a cualquier persona de edad y responsable que se encuen-tre en la misma. En los casos de entrega personal, se certifica-rán la forma y las circunstancias de tal diligenciamiento, lo que se hará dentro de las próximas setenta y dos (72) horas desde *949que se efectuó la entrega. El término aquí dispuesto será de cumplimiento estricto.

Regístrese y publíquese. Notifíquese a la Administración de los Tribunales y al Colegio de Abogados de Puerto Rico.

Lo acordó el Tribunal y certifica el señor Secretario General.
(<Fdo.) Francisco R. Agrait Liado Secretario General